DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 12/11/2019. Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/11/2019 and 03/23/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites: “the client computer software configures the client computer to display an error message for a failed software application execution attempt, wherein the error message identifies associated software license entitlement criteria failures.” 

Claim 5 recites: “the client computer software configures the client computer to bypass requesting, by the client computer software and from the server computer software, a license for a usage of the software application on the client computer if the client computer detects an authorization token on the client computer.”
Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘configure the client computer to bypass requesting a license for a usage of the software application on the client computer if the client computer detects an authorization token on the client computer.”’ The applicant’s description does not positively describe how the computer software module will bypass requesting a license  when or how the computer detects an authorization token on the client computer. Because applicant has declared that the client computer software is software, applicant must describe steps and not just recited claim language in the description. Therefore, Examiner considers that the applicant has not described or set forth the invention in a way as to enable a person skilled in the art to perform it.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 recites: “the client computer software configures the client computer to bypass requesting, by the client computer software and from the server computer software, a license for a usage of the software application on the client computer if the client computer detects an authorization token on the client computer.”	
	Examiner considers that one of ordinary skill in the art would be unclear as to what is providing the instructions to the computer software. Is it the client computer software or the server computer software that is causing the client computer to bypass requesting? The phrase “by the client computer software and from the server computer software” causes the claimed limitation to become indefinite. Further, one of ordinary skill in the art would be unclear if it is the server computer or the client computer detecting authorization tokens on the client computer. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-10 are directed to a Method and claims 11-20 are directed to a System. Therefore, claims 1-20 are directed to a statutory category of invention under Step 1. 

Step 2A-1: Claim 1 recites: 
	A method of controlling access to a software application according to at least one software license agreement using non-transitory client computer software installed on a client computer and non-transitory server computer software installed on at least one server computer, the method comprising: 
	detecting, by the client computer software executing on the client computer, an initiation of the software application on the client computer; 
	suspending, by the client computer software executing on the client computer, an execution process of the software application; 
	determining, by the client computer software executing on the client computer, that the software application is subject to a plurality of software license entitlement criteria defined by the at least one software license agreement; 
	requesting, by the client computer software executing on the client computer and from the server computer software executing on the server computer, a license for a usage of the software application on the client computer; 
	determining, by the server computer software executing on the server computer, that the usage of the software application on the client computer satisfies the plurality of software license entitlement criteria; 
	providing, by the server computer software executing on the server computer and to the client computer software executing on the client computer, a license for the usage of the software application on the client computer; and 
	resuming, by the client computer software executing on the client computer, the initiation of the software application on the client computer, whereby the client computer executes the software application.
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including 
The claims recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claim 11 recites similar features in system form, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Computer, server, and computer program/ software/ application) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 1 (Method) and claim 11 (System) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claim does not integrate the abstract idea into a practical application. Therefore, we proceed to Step 2B of the analysis.
Independent claim 11 recites similar features in system form, and therefore are considered under the same rationale.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘detecting, suspending, determining, requesting, providing, and resuming’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘software application’ could be interpreted as any regulated function or process.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.
Dependent claim analysis:
Dependent claims 2 and 12 further recite “the plurality of software license entitlement criteria comprise criteria regarding at least: concurrent jobs, concurrent nodes, concurrent users, list of sites, list of nodes, list of users, list of domains, list of groups, list of skills, and list of pools.” This limitation merely describes the content of the data used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2 and 12 are patent ineligible.
Dependent claims 3 and 13 further recite “detecting, by the client computer software executing on the client computer, an initiation of a second software application on the client computer; suspending, by the client computer software executing on the client computer, an execution process of the second software application; determining, by the client computer software executing on the client computer, that the second software application is subject to an enterprise wide license for the second software application; requesting, by the client computer software executing on the client computer and from the server computer software, a license for a usage of the second software application on the client computer; storing, by the client computer executing on the client computer, transaction information for the usage of the second software application on the client computer; and resuming, by the client computer software executing on the client computer, the initiation of the second software application on the client computer, whereby the client computer executes the second software application.” This limitation merely describes claim language similar to claim 1 that used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3 and 13 are patent ineligible.
Dependent claims 4 and 14 further recite “the client computer software configures the client computer to display an error message for a failed software application execution attempt, 
Dependent claims 5 and 15 further recite “the client computer software configures the client computer to bypass requesting, by the client computer software and from the server computer software, a license for a usage of the software application on the client computer if the client computer detects an authorization token on the client computer.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5 and 15 are patent ineligible.
Dependent claims 6 and 16 further recite “i recording, by the server computer software executing on the client computer, transaction information for the usage of the software application on the client computer, wherein the transaction information comprises at least: software application identification, client computer identification, usage duration, and software license entitlement criteria satisfaction data” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 6 and 16 are patent ineligible.
Dependent claims 7 and 17 further recite “no part of the software application is encrypted.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new 
Dependent claims 8 and 18 further recite “receiving, by the client computer software executing on the client computer, an account chargecode associated with a user of the software application; providing, by the client software executing on the client computer and to an accounting component, the account chargecode; and storing, by the accounting component, software usage data comprising at least the chargecode in association with at least an identification of the user of the software application; wherein the software usage data may be searched for specific usage criteria.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 8 and 18 are patent ineligible.
Dependent claims 9 and 19 further recite “at least the client computer software and the server computer software comprise internal debug log generators configured to store debug files comprising at least routines identifications, variable values, and timestamps.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 9 and 19 are patent ineligible.
Dependent claims 10 and 20 further recite “installing the software application on the client computer using a configuration application that configures the client computer to perform the detecting using the client computer software.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 10 and 20 are patent ineligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

1-3, 6-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al, (US20170124296) “Baldwin” and further in view of Liu, et al (US20030182563) “Liu”.

Regarding claim 1, Baldwin teaches:  A method of controlling access to a software application according to at least one software license agreement using non-transitory client computer software installed on a client computer and non-transitory server computer software installed on at least one server computer, the method comprising: 
	detecting, by the client computer software executing on the client computer, an initiation of the software application on the client computer; ([0057] The current application discloses a number of technologies that may be used, in example embodiments, to address and mitigate challenges with enforcing access and/or usage restrictions on digital content. These technologies monitor use of digital content and suspend or terminate access to digital content when certain behaviors are detected.)
	suspending, by the client computer software executing on the client computer, an execution process of the software application; ([0086] In some embodiments, a remedial action can include simply presenting a user with a warning or message indicating that the user is suspected of misusing digital content. Although several examples of remedial actions are given, these are just some examples and are not meant to be limiting. [0057] The current application discloses a number of technologies that may be used, in example embodiments, to address and mitigate challenges with enforcing access and/or usage restrictions on digital content. These technologies monitor use of digital content and suspend or terminate access to digital content when certain behaviors are detected.)
	determining, by the client computer software executing on the client computer, that the software application is subject to a plurality of software license entitlement criteria (e.g. by data defining restrictions)  defined by the at least one [software license agreement] (e.g. specific agreement for each user/location/time/etc.); ([0072] Further, the user's account can be updated with data defining restrictions associated with the digital content, such users authorized to access or use the digital content, geographic locations where the digital content can be accessed, times during which the digital content can be accessed, etc.)
	requesting (e.g. working together to provide), by the client computer software executing on the client computer and from the server computer software executing on the server computer, a license for a usage of the software application on the client computer; ([0063] In network 100, digital content delivery system 104 and client-side digital content delivery device 106 can work together to provide users with access to digital content, as well as to enforce access and/or usage restrictions on the digital content. [0061] Digital content can also include licensed content, such as movie rentals, movie purchases, music rentals, etc., that can be restricted for use by a specified person or audience, during specified times, etc.)
	determining, by the server computer software executing on the server computer (e.g. Authorization Module), that the usage of the software application on the client computer satisfies (e.g. updating the users account) the plurality of software license entitlement criteria; (Fig. 6, Authorization Module 602, Authorization Checking Module 604, [0072] Further, the user's account can be updated with data defining restrictions associated with the digital content)
	providing, by the server computer software executing on the server computer and to the client computer software executing on the client computer, a license (e.g. authority to view) for the usage of the software application on the client computer; and ([0124] As shown in FIG. 6, client-side application 108 includes authorization module 602. Authorization module 602 can be configured to authorize a viewing device to present digital content received by client-side digital content delivery device 106 from digital 
	resuming, by the client computer software executing on the client computer, the initiation of the software application on the client computer, whereby the client computer executes the software application ([0083] In some embodiments, a remedial action can include causing client-side digital content delivery device 106 to suspend performance of digital content. In contrast to terminating performance of digital content, suspending performance can include pausing performance of the digital content. This can be for a specified period of time or until a command is received to resume performance.)

Baldwin does not explicitly state ‘software license agreement’, however, Liu teaches:
	  defined by the at least one software license agreement ([0022] The invention described herein may involve any computer regardless of the platform being used. In accordance with one or more embodiments, the invention is implemented on the network system shown in FIG. 1. The invention involves a method and apparatus for enhancing enforcement of software license verification by encrypting software distributed to end-users, and decrypting and installing the software on an end-user computer only if the end-user agrees to terms of a software license agreement.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the digital rights management system of Baldwin to include the software license agreements of Liu so that accurate contracts can be formed and information sharing can be conducted in a secure and efficient manner. As Liu states: [0001] Software licenses are often used by software vendors in order to prevent software piracy or to shield software vendors from legal liability in connection with the use of software supplied by the software vendors.



Regarding claim 2, Baldwin teaches: The method of claim 1, wherein the plurality of software license entitlement criteria comprise criteria regarding at least: 
	concurrent jobs, concurrent nodes, concurrent users (e.g. number of computers), list of sites, list of nodes, list of users, list of domains (e.g. geographic locations), list of groups, list of skills, and list of pools ([0062] Restrictions can include any type of restriction regarding accessing and/or using the digital content, such as a specified user or specified set of users that can access and/or use the digital content, a specified time period during which the digital content can be accessed and/or used, a specified geographic location where the digital content can be accessed and/or used, restrictions on how the digital content can be accessed and/or used, restrictions on whether the digital content can be copied and/or shared, etc.)
	In regards to claim 12, system claim 12 corresponds generally to method claim 2, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 3, Baldwin teaches: The method of claim 1, further comprising: 
	detecting, by the client computer software executing on the client computer, an initiation of a second software application on the client computer; ([0057] The current application discloses a number of technologies that may be used, in example embodiments, to address and mitigate challenges with enforcing access and/or usage restrictions on digital content. These technologies monitor use of digital content and suspend or terminate access to digital content when certain behaviors are detected.)
	suspending, by the client computer software executing on the client computer, an execution process of the second software application; ([0057] The current application discloses 
	determining, by the client computer software executing on the client computer, that the second software application is subject to an enterprise wide license for the second software application; ([0072] Further, the user's account can be updated with data defining restrictions associated with the digital content, such users authorized to access or use the digital content, geographic locations where the digital content can be accessed, times during which the digital content can be accessed, etc.)
	requesting, by the client computer software executing on the client computer and from the server computer software, a license for a usage of the second software application on the client computer; ([0063] In network 100, digital content delivery system 104 and client-side digital content delivery device 106 can work together to provide users with access to digital content, as well as to enforce access and/or usage restrictions on the digital content. [0061] Digital content can also include licensed content, such as movie rentals, movie purchases, music rentals, etc., that can be restricted for use by a specified person or audience, during specified times, etc.)
	storing, by the client computer executing on the client computer, transaction information for the usage of the second software application on the client computer; and ([0069] To facilitate the various services provided by digital content delivery system 104, a user can create a user account with digital content delivery system 104. The account information for each created user account can be maintained in user account database 110. User account database 110 can store profile information for each user account, including a unique account identifier identifying the user account, personal information, username, password, email address, home address, credit card information, banking 
	resuming, by the client computer software executing on the client computer, the initiation of the second software application on the client computer, whereby the client computer executes the second software application ([0083] In some embodiments, a remedial action can include causing client-side digital content delivery device 106 to suspend performance of digital content. In contrast to terminating performance of digital content, suspending performance can include pausing performance of the digital content. This can be for a specified period of time or until a command is received to resume performance.)
	The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP §2144.04 VI (B)) as the combination of Baldwin and Liu clearly teach the above limitations. Therefore, the limitations of claim 3 are not given patentable weight though Examiner has address prior art that teaches.
In regards to claim 13, system claim 13 corresponds generally to method claim 3, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 6, Baldwin teaches: The method of claim 1, further comprising: 
	recording, by the server computer software executing on the client computer, transaction information for the usage of the software application on the client computer, ([0541] A main store for all subscriber/customer information is the Subscriber database. As part of subscriber management system, this store holds the relevant customer information. Among those are: user accounts and related customer identifiable information, related household information, customer preferences, payment and billing, device 
wherein the transaction information comprises at least: 
	software application identification, client computer identification, usage duration, and software license entitlement criteria satisfaction data ([0542] The subscriber database also stores the Universal User Profile. This serves as the store for end users services—like accessing viewing history, purchasing history, cross-device pause/resume, authentication, preferred settings and others.)
	In regards to claim 16, system claim 16 corresponds generally to method claim 6, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 7, Baldwin teaches: The method of claim 1, wherein 
	no part of the software application is encrypted.
	Examiner notes as best understood, the portion of the limitation which recites “no part of the software application is encrypted” is non-functional descriptive material describing the state of the software, however, the fact the software is, or is not encrypted, fails affect how any of the positively recited steps are performed.  For example, the client computer software does not operate differently based on the encrypted state of the software application.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
In regards to claim 17, system claim 17 corresponds generally to method claim 7, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 8, Baldwin teaches: The method of claim 1, further comprising: 
	receiving, by the client computer software executing on the client computer, an account chargecode (e.g. embedded code) associated with a user of the software application; ([0144] In some embodiments, the sonic signals can be embedded with a code. For example, the code can include data identifying digital content delivery system 104 that client-side digital content delivery device 106 can use to transmit the authorization message.)
	providing, by the client software executing on the client computer and to an accounting component, the account chargecode; and ([0144] The code can also include an identifier identifying the digital content and/or client-side digital content delivery device 106.
	storing, by the accounting component, software usage data (e.g. confirmation message) comprising at least the chargecode in association with at least an identification of the user of the software application; wherein (As another example, the code can include a unique confirmation code that was received from digital content delivery system 104. Mobile computing device 802 can transmit some or all of the embedded code to digital content delivery system 104 as part of the confirmation message.
	the software usage data may be searched for specific usage criteria ([0145] Digital content delivery system 104 can be configured to monitor confirmation messages received from client-side digital content delivery device 106 and determine whether a number of unconfirmed sonic signals meets or exceeds a threshold number of allowable unconfirmed sonic signals.
	In regards to claim 18, system claim 18 corresponds generally to method claim 8, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 10, Baldwin teaches: The method of claim 1, further comprising 
	installing the software application on the client computer using a configuration application that configures the client computer to perform the detecting using the client computer software ([0502] Next, the end user downloads a mobile application. The first run scenario after installation (from the app respective app store), guides the end user through the next steps of the installation process.)

Baldwin does not explicitly teach ‘installation configuration’, however Liu, teaches:
	installing the software application on the client computer using a configuration application that configures the client computer to perform the detecting using the client computer software ([0023] A determination is made as to whether the package requires special installation handling (Step 62). For example, certain packages ("custom packages") require partial installation and configuration during installation on the end-user computer.)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the digital rights management system of Baldwin to include the software installation configuration of Liu so that accurate contracts can be formed and information sharing can be conducted in a secure and efficient manner. As Liu states: [0001] Software licenses are often used by software vendors in order to prevent software piracy or to shield software vendors from legal liability in connection with the use of software supplied by the software vendors.
	In regards to claim 20, system claim 20 corresponds generally to method claim 10, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al, (US20170124296) “Baldwin”, Liu et al (US20030182563) “Liu” and further in view of White (How Computers Work, Que Corp, 2004).

Regarding claim 4, Baldwin does not teach how computer software configures a computer, however, White teaches: The method of claim 1, wherein 
the client computer software configures the client computer to display an error message for a failed software application execution attempt, wherein the error message identifies associated software license entitlement criteria failures (“a computer program comprising machine-readable instructions to cause a processing device to implement [instructions] (See at least White p. 4; see also pp. 8-9; pp. 12-13; p. 80).  In reference to the claim language “the client computer software configures the client computer to display an error message for a failed software application execution attempt, wherein the error message identifies associated software license entitlement criteria failures”, this is merely a recited intended use of the claimed computer program.  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.  In this instance, White is sufficient in terms of art since the method is not functionally tied to the computer program/medium, rather, it merely conveys the intended use.  
For compact prosecution purposes, if claim 4 is amended in a manner suggesting a positively recited step such as “displaying, by the client computer, an error message for a failed software execution attempt…”, the current 35 U.S.C. 103 rejection on claim 4 would be withdrawn.
In regards to claim 14, system claim 14 corresponds generally to method claim 4, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 5, Baldwin does not teach how computer software configures a computer, however, White teaches: The method of claim 1, wherein 
	the client computer software configures the client computer to bypass requesting, by the client computer software and from the server computer software, a license for a usage of the software application on the client computer if the client computer detects an authorization token on the client computer (“a 
For compact prosecution purposes, if claim 5 is amended in a manner suggesting a positively recited step such as “bypassing the request, by the client computer, for a license for the usage of the software application …”, the current 35 U.S.C. 103 rejection on claim 5 would be withdrawn.
In regards to claim 15, system claim 15 corresponds generally to method claim 5, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al, (US20170124296) “Baldwin”, Liu et al (US20030182563) “Liu” and further in view of Kadiyala et al (US20120185820) “Kadiyala”

Regarding claim 9, Baldwin teaches: The method of claim 1, wherein 
	at least the client computer software and the server computer software comprise [subroutines] configured to store [] files comprising at least routines identifications, variable values, and timestamps ([0048] “MODULE” in this context 

Baldwin does not explicitly teach ‘debug file generators’, however Kadiyala, teaches:
	at least the client computer software and the server computer software comprise internal debug log generators configured to store debug files comprising at least routines identifications, variable values, and timestamps ([0008] The debugger generator takes in a description of the instruction set of a target processor, along with the call stack layout, and generates a debugger that to specific to a target processor. The debugger thus generated can the hooked up to either the cycle-based simulator described above, or to the actual hardware chip. The call stack interpretation, unwinding of the call stack, disassembly of instructions, the number and nature of registers on the target machine, are all automatically generated as part of the debugger generator.) 	
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the digital rights management system of Baldwin to include the software license agreements of Liu and the debug log generators of Kadiyala so that accurate installations can be formed and information sharing can be conducted in a secure and efficient manner. As Liu states: [0001] Software licenses are often used by software vendors in order to prevent software piracy or to shield software vendors from legal liability in connection with the use of software supplied by the software vendors.
	In regards to claim 19, system claim 19 corresponds generally to method claim 9, and recites similar features in system form, and therefore is rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685